BY THE COURT:
(Middleton, P. J., Mauck and Sayre, JJ. 4th District, sitting.)
EPITOMIZED DPINION
In proceedings in the lower court to disbar Louis M. Barnes from the further practice of law in Ohio, the specifications contained three charges. He was charged with embezzling money belonging to one Kronapple, a client, with converting to his own use a check issued by himself as trustee in bankruptcy of one Segal, and with misappropriation of funds received by him as trustee in bankruptcy of the estate of N. R. Wildman. Held by the Court of Appeals in modifying the judgment of disbarment.
1.The judgment of disbarment was not justified by the evidence on two of the specifications. There is no evidence that Barnes embezzled money belonging to Kronapple. The irregularity in the case of Segal was quite evidently a mistake on the part of Barnes. Plis action in the case of Wildman, however, was in violation of the letter and spirit of one of the most important statutes regulating administration of his trust. This was wrong and properly subjects him to discipline although no complete criminal offense may have been proven. Ordered that Barnes be suspended from the practice of law until the first day of July, 1923.